t c memo united_states tax_court first blood associates richard m greenberg tax_matters_partner et al petitioner v commissioner of internal revenue respondent docket nos filed date thomas e redding for participants michael j and joann scarfia joseph f long and gerald a thorpe for respondent memorandum opinion powell special_trial_judge these consolidated cases are before the court on participants michael j and joann scarfia's cases of the following petitioners are consolidated herewith first blood associates richard m greenberg tax_matters_partner docket no first blood associates richard m greenberg tax_matters_partner docket no and first blood associates eugene c lipsky a partner other than the tax_matters_partner docket no collectively the scarfias motion to dismiss for lack of jurisdiction respondent concedes that the filing of a petition in bankruptcy by mr scarfia divested this court of jurisdiction over mr scarfia and his partnership items pursuant to sec_6231 and c and sec_301_6231_c_-7t a temporary proced admin regs fed reg date the bankruptcy rule the primary issue is whether the operation of the bankruptcy rule also divests this court's jurisdiction over mrs scarfia who is deemed a partner and a party to this proceeding subject_to the unified_audit and litigation procedures of sec_6221 through enacted by the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_648 by virtue of having filed joint income_tax returns with mr scarfia background first blood associates the partnership is one of a number of partnerships formed to purchase and exploit the rights to certain films the general partners of those partnerships were richard m greenberg and or a frederick greenberg respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on its partnership returns for the years in issue the partnership claimed loss deductions based upon the alleged purchase of the first-run motion picture first blood starring continued began an examination of the partnership at some point in the mid- 1980's as part of a national project focusing on the various partnerships of the greenberg brothers respondent issued notices of final partnership administrative adjustments fpaa's determining adjustments to partnership items for the following partnership taxable years docket no fpaa date partnership taxable_year date date date date petition date date date date date at the time the petitions in docket nos and were filed the partnership's principal_place_of_business was located at greenwich connecticut at the time the petition in docket no was filed the partnership was in continued sylvester stallone we note that whether the partnership obtained the benefits_and_burdens_of_ownership in the film is not here at issue but has formed the basis for considerable securities litigation see eg 988_f2d_344 2d cir and cases cited therein the petitions in docket nos and were filed by the tax_matters_partner tmp the petition in docket no was filed by notice_partner eugene c lipsky sec_6226 provides in part that if the tmp does not file a petition then any notice_partner may within days after the close of the 90-day period set forth in sec_6226 file a petition_for_readjustment of partnership items for the taxable_year involved dissolution the partnership's principal_place_of_business during its wind-down period was located in new york new york the scarfias were married and filed joint federal_income_tax returns for the years at issue mr scarfia's investment in the partnership was purchased only in his name the schedules k-1 issued by the partnership were issued solely in the name of mr scarfia the scarfias resided in the state of florida for all periods relevant to this proceeding on date mr scarfia filed a petition in bankruptcy with the u s bankruptcy court for the middle district of florida mr scarfia subsequently was granted a discharge by order of the bankruptcy court dated date mrs scarfia did not file a petition in bankruptcy discussion the tefra provisions pursuant to the tefra provisions the tax treatment of partnership items generally is to be determined at the partnership level see 87_tc_783 partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a - mr scarfia's bankruptcy case originally was filed pursuant to ch on date and was converted to ch on date a i proced admin regs nonpartnership_items are items that are not partnership items sec_6231 this court's jurisdiction of a partnership action is predicated upon the mailing of a valid fpaa by the commissioner to the tax_matters_partner tmp and the timely filing by the tmp or other eligible_partner of a petition seeking a readjustment of partnership items rule c 92_tc_363 affd without published opinion 899_f2d_1225 9th cir neither the scarfias nor respondent disputes that the fpaa's were valid and that the petitions were timely filed in these cases for purposes of the tefra provisions sec_6231 defines a partner as follows a a partner in the partnership and b any other person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership sec_301_6231_a_2_-1t a temporary proced admin regs fed reg date provides that a spouse who files a joint_return with an individual holding a separate interest in the partnership shall be treated as a partner for purposes of the tefra provisions and is permitted to participate in administrative and judicial proceedings sec_6226 provides that if a partnership action is brought under sec_6226 or b each person who was a partner in such partnership at any time during the year in issue shall be treated as a party to such action however sec_6226 provides in pertinent part that sec_6226 shall not apply to a partner after the day on which the partnership items of such partner for the particular partnership taxable_year become nonpartnership_items by reason of one of the events described in sec_6231 sec_6231 provides in part that for purposes of the tefra provisions the partnership items of a partner shall become nonpartnership_items as of the date a change occurs under subsection c of sec_6231 sec_6231 provides that in certain special enforcement areas the secretary may provide by regulations for the conversion of a partner's partnership items into nonpartnership_items 89_tc_198 see h conf rept pincite 1982_2_cb_600 pursuant to this grant of authority the secretary promulgated the so-called bankruptcy rule which provides as follows a bankruptcy the treatment of items as partnership items with respect to a partner named as a debtor in a bankruptcy proceeding will interfere with the effective and efficient enforcement of the internal revenue laws accordingly partnership items of such a partner arising in any partnership taxable_year ending on or before the last day of the latest taxable_year of the partner with respect to which the united_states could file a claim for income_tax due in the bankruptcy proceeding shall be treated as nonpartnership_items as of the date the petition naming the partner as debtor is filed in bankruptcy sec_301_6231_c_-7t a temporary proced admin reg fed reg date the effect of the conversion is to remove the debtor-partner from the partnership proceeding and subject the converted items to the deficiency procedures applicable to the partner's individual tax case computer programs lambda ltd v commissioner supra pincite nature of mrs scarfia's interest in the partnership in order to assess the impact of the bankruptcy rule upon mrs scarfia we must first ascertain the nature of her interest if any in the partnership state law determines ownership of property and federal_income_tax liability follows ownership 403_us_190 it is undisputed that the scarfias resided in the state of florida for all periods relevant to this proceeding therefore we apply the laws of florida to ascertain the nature of mrs scarfia's interest if any in mr scarfia's partnership investment florida is not a community_property_state herrera v herrera so 2d fla dist ct app green v green so 2d fla dist ct app the florida constitution provides generally that there shall be no although not relevant to the instant matter we note that community_property principles have taken root in florida to a limited degree see florida uniform disposition of community_property rights at death act fla stat ann sec_732 west distinction between married women and married men in the holding control disposition or encumbering of their property both real and personal fla const art x sec_5 see hallman v hospital welfare bd so 2d fla florida law permits husbands and wives to hold control encumber or dispose_of separate_property without joinder or consent of their spouses in all respects as if they were unmarried fla stat ann sec dollar_figure west holland v holland so 2d fla dist ct app in the instant cases the parties have stipulated that mr scarfia purchased the partnership_interest in his name and that the partnership issued all schedules k-1 solely in mr scarfia's name we conclude that mrs scarfia had neither a joint interest in mr scarfia's partnership investment nor a separate interest in the partnership analysis under tefra the parties agree that as of the date that mr scarfia filed a voluntary petition in bankruptcy all partnership items attributable to him were converted to nonpartnership_items by conjunctive operation of the bankruptcy rule and sec_6231 and c as a result of that conversion this court in a partnership proceeding does not have jurisdiction with respect to mr scarfia pursuant to sec_6226 and f the parties further agree that mrs scarfia's status as a partner for tefra purposes derives solely from the joint income_tax returns she filed with mr scarfia sec_6231 sec_301_6231_a_2_-1t a temporary proced admin regs fed reg date it is also undisputed that by the filing of joint returns mrs scarfia became jointly and severally liable for any taxes due thereon sec_6013 the parties diverge however on whether the conversion of mr scarfia's partnership items to nonpartnership_items pursuant to the bankruptcy rule has any impact upon our jurisdiction over mrs scarfia in this proceeding mrs scarfia posits that mr scarfia's status as a debtor in a bankruptcy proceeding has a twofold effect upon her first she contends that any partnership items that could be adjusted in the tefra proceeding that would affect her tax_liability are converted to nonpartnership_items thereby removing the basis for this court's subject matter jurisdiction under sec_6226 with regard to her second she argues that because her tax_liability is no longer determined in whole or in part by taking into account directly or indirectly partnership items of the partnership she ceases to be a partner within the meaning of sec_6231 and consequently must no longer be within the personal jurisdiction of this court under sec_6226 significantly mrs scarfia is unable to point to any statute or regulation explicitly divesting this court of jurisdiction over her as a necessary concomitant to the conversion of mr scarfia's partnership items under the bankruptcy rule the bankruptcy rule provides that the partnership items of such a partner shall be treated as nonpartnership_items as of the date the petition naming the partner as debtor is filed in bankruptcy sec_301 c - 7t a temporary proced admin regs fed reg date emphasis added mrs scarfia does not contend that she ever was in bankruptcy and thus she is not within the literal application of this rule instead mrs scarfia makes an interpretative argument based upon sec_6226 that section provides that this court loses personal jurisdiction over a partner after the day on which the partnership items of such partner became nonpartnership_items by reason of certain events including the naming of the partner as a debtor in bankruptcy emphasis added to bring herself within the ambit of sec_6226 mrs scarfia argues that the quoted language should be interpreted to mean the partnership items related to such partner we disagree with mrs scarfia's construction of the statute the language in sec_6226 parallels that of the bankruptcy rule both are specific in targeting only the debtor and in converting only the partnership items of the debtor moreover mrs scarfia's expansive reading of sec_6226 is contrary to the fundamental principle of statutory construction that where a statute is clear on its face unequivocal evidence of legislative purpose is required to override the plain meaning of the words used 83_tc_742 as mrs scarfia has proffered no such evidence we decline to adopt the broad interpretation urged upon us respondent argues that the resolution of this issue is controlled by this court's decision in 99_tc_325 in dubin this court addressed the impact of the bankruptcy rule upon a taxpayer who held a joint interest in a partnership with her husband and with whom she had filed a joint_return the taxpayer's husband was named as a debtor in a bankruptcy proceeding prior to the issuance of a single notice_of_deficiency that disallowed certain partnership losses and credits the taxpayer filed a motion to dismiss for lack of jurisdiction on the ground that respondent's notice_of_deficiency was invalid for failure to comply with the tefra procedures we noted that sec_6231 provides a general_rule subject_to regulatory exception that spouses with a joint interest in a partnership are treated as one person or partner we reasoned that sec_301_6231_a_12_-1t a temporary proced admin regs fed reg date supersedes that rule by providing that with certain narrow exceptions spouses holding a joint interest are to be treated as two distinct partners we concluded our analysis as follows because the focus in the bankruptcy rule is limited to the partner's status as a debtor in bankruptcy we are compelled here to look only to petitioner's status since she is the only partner before us and although she is a partner she is not in bankruptcy accordingly we find the bankruptcy rule to be inapplicable dubin v commissioner supra pincite because the taxpayer was unaffected by the conversion of her husband's partnership items we held the notice_of_deficiency issued to the taxpayer to be invalid we recognize that dubin v commissioner supra involved a joint partnership_interest arising under community_property law thereby implicating different statutory and regulatory provisions than those here at issue however we see no meaningful distinction between the provisions applicable to a spouse whose partner status derives from community_property principles viz a joint partnership_interest and a spouse who is deemed a partner our decision in 99_tc_325 reflected our interpretation that for purposes of the bankruptcy rule the term person as used in sec_6231 is synonymous with the term partner in sec_301_6231_a_12_-1t a temporary proced admin regs fed reg date because a joint_return was filed cf estate of callaway v commissioner tcmemo_1998_99 in addition we note that the policy behind the bankruptcy rule is inapplicable to mrs scarfia's situation the purpose for the bankruptcy rule is to prevent the automatic_stay of u s c sec_362 from impeding the tefra proceeding see computer programs lambda ltd v commissioner t c pincite title u s c sec_362 generally provides that the filing of a bankruptcy petition operates as a stay of the commencement or continuation of a proceeding before the tax_court concerning the debtor see 105_tc_387 since other partners are unaffected by the resolution of a debtor-partner's bankruptcy proceeding the tefra proceeding should not be delayed pending the outcome of a single partner's bankruptcy proceeding mrs scarfia is not a debtor in a bankruptcy proceeding consequently there is no concern about an automatic_stay and indeed the relevant regulatory provisions utilize similar language in their treatment of a partner with a direct interest eg through community_property and an indirect interest through filing of a joint_return compare sec_301_6231_a_12_-1t a temporary proced admin regs supra thus both spouses are permitted to participate in administrative and judicial proceedings with sec_301_6231_a_2_-1t a temporary proced admin regs fed reg date thus the spouse who files a joint_return with a partner will be permitted to participate in administrative and judicial proceedings thus no reason to convert her partnership items to nonpartnership_items and remove her from these proceedings in sum mrs scarfia may not harness the bankruptcy rule as an expedient to ride mr scarfia's coattails out of these tefra proceedings we hold that mrs scarfia's partnership items did not convert to nonpartnership_items at the time that mr scarfia's partnership items converted to nonpartnership_items pursuant to the bankruptcy rule and therefore she remains a party subject_to this court's jurisdiction allocation of partnership items by amended petitions the scarfias request that this court determine the proper allocation of partnership items between them mrs scarfia maintains that even if she remains a party to these proceedings her joint_and_several_liability neither endows her with a separate ownership_interest in mr scarfia's partnership investment nor creates partnership items allocable to her thus she requests that we allocate percent of the partnership investment to mr scarfia and zero percent to her nothing in either the bankruptcy rule or the statute allows such an allocation of partnership items between spouses sec_6226 vests this court with subject matter jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the fpaa relates and the proper allocation of such items among the partners we have considered all the other arguments made by the parties and to the extent not discussed above find them to be irrelevant or without meritdollar_figure to reflect the foregoing an appropriate order will be issued denying the motion to dismiss for lack of jurisdiction as to joann scarfia and granting the motion to dismiss for lack of jurisdiction as to michael j scarfia also without merit is mrs scarfia's argument that a failure to allocate percent of the partnership_interest to mr scarfia could potentially result in double_taxation respondent is entitled to have any_tax liability arising from mr scarfia's investment in the partnership satisfied only once see 44_tc_420 full payment of a joint_and_several obligation by one obligor extinguishes the liability of all obligors 98_tc_383 dolan v commissioner supra pincite
